Citation Nr: 1542615	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-31 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a mental disorder, to include schizophrenia, a nervous condition, depressive neurosis, and a behavior condition (psychiatric disability).  

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1973.  

In October 2010, the Veteran filed a new claim for service connection for schizophrenia.   The AOJ treated this claim as one to reopen the 1974 decision and denied reopening in a rating decision dated April 2011.  The Veteran appealed the April 2011 rating decision in May 2011 and the AOJ issued a statement of the case in October 2012.  Because the Veteran submitted additional evidence after the AOJ had issued a statement of the case in October 2012, but did not waive AOJ review of this evidence, the Board remanded the matter in January 2015 for AOJ consideration in the first instance.  

The AOJ considered the evidence and issued a rating decision in April 2015, again denying the claim because it found that the Veteran had not submitted new and material evidence.  Therefore, the Board's January 2015 remand instructions have been complied with and the matter is properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal was processed using the VBMS paperless claims processing system.  Accordingly, any further consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service personnel records were in existence when the claim for entitlement to service connection for a psychiatric disability was denied in March 1974, but these records had not been associated with the claims file at that time.

2.  The Veteran's service personnel records are relevant to his eligibility for service- connected benefits.


CONCLUSION OF LAW

Relevant service records in existence at the time the original claim was decided have been subsequently associated with the claims file, requiring that the claim be reconsidered.  38 C.F.R. § 3.156(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, the Veteran originally filed a claim for service connection of a nervous condition in December 1973 and the Agency of Original Jurisdiction (AOJ) denied the claim in March 1974 because it found that the diagnosis of depressive neurosis was given while the Veteran was in a non-pay status and therefore could not be held to have been incurred in the line of duty. 

The Veteran is seeking service connection for a psychiatric disability.  In October 2010, the Veteran filed the claim now on appeal as a new original claim for entitlement to service connection for schizophrenia.  However, the AOJ has consistently treated the claim as one to reopen the 1974 denial of service connection for a nervous disorder, characterized then as a depressive neurosis.  For the reasons that follow, the Veteran's claim should be more appropriately construed as a claim to reconsider his 1974 claim, rather than a claim to reopen which would require the submission of new and material evidence.  

Generally, a claim that has been denied in an unappealed AOJ decision may not thereafter be reopened unless new and material evidence is presented with respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. 3.156(a).  

Notwithstanding the requirements of 38 C.F.R. § 3.156(a), if at any time after the VA issues a decision on the claim, the VA receives or associates with the claims file relevant official service department records that existed at the time the claim was first decided, but were not associated with the claims file at that time, the VA will reconsider the claim.  38 C.F.R. § 3.156(c).

In October 2010, the Veteran submitted some Army personnel records pertaining to his discharge from active duty service in 1973.  These records were dated October 1973 and therefore were in existence in March 1974 when the claim on appeal was first decided; however, these records were not associated with the claims file at that time.  These records are also relevant to the reason the AOJ originally denied the claim in 1974.  Accordingly, new and material evidence is not required, and the VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c). 


ORDER

Relevant official service department records that existed and had not been associated with the claims file when the VA first decided the Veteran's claim for a psychiatric disability having been submitted, the Veteran's original claim will be reconsidered.


REMAND

The Veteran's claim for service connection for his psychiatric disability must be reconsidered de novo under the provisions of 38 C.F.R. § 3.156(c)(1).  See Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014).  As the AOJ analyzed the Veteran's claim as one to reopen under the new and material evidence standard of 38 C.F.R. § 3.156(a) and denied reopening, but did not reconsider the original claim under 38 C.F.R. § 3.156(c), remand is appropriate so that the AOJ can reconsider the claim in the first instance.   See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 19.9(a); Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010) (noting that the AOJ's consideration of evidence and the issuance of a decision based on that evidence, in the first instance, preserves for the claimant the one review on appeal as provided by 38 C.F.R. § 7104).

On remand, additional development is also warranted.  While the Veteran submitted some of his personnel records in October 2010, there appear to be additional personnel records that exist, but have not yet been associated with the claims file (see, e.g., reference to additional documents attached to the October 1973 letter authored by the commanding officer regarding the Veteran's discharge under Chapter 13 and references to calculations of non-pay days in a VA Form 10-7131 dated April 1984).  For completeness, these records should be obtained as part of the development on remand.

The record also reflects that the Veteran received care in several VA facilities since his discharge and in at least one instance was transferred to a VA facility in St. Louis following a hospitalization at the St. Louis State Hospital in January 1974.   While some VAMC medical records are in the claims file, they do not date back to this early time period.  

Records in the claims file also indicate that the Veteran was treated for his psychiatric disability at various private facilities.   For example, records reference the fact that the Veteran was treated at St. Joseph's Hospital in 1974 before being transferred to the St. Louis State Hospital in February 1974.  Other records in the claims file mention that the Farmington State Hospital had referred the Veteran to the Mental Health Clinic at Missouri Baptist Hospital for further treatment.  Accordingly, these records should also be obtained on remand, if available.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain all the Veteran's personnel files, including all documents related to his time on no-pay status and all documents related to his discharge in 1973.  Archived paper records must be searched, if available.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain all the Veteran's VA medical records, including records from the John Cochran Division, the Jefferson Barracks Division, and the Community Based Outpatient Clinic at Cape Girardeau for any treatment from 1973 to the present.  Archived or retired paper records must be searched, if available.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

3.  Ask the Veteran to identify any other relevant private treatment records and to complete releases for those records, so that the VA can obtain them.  These records should include records from St. Joseph's Hospital and Missouri Baptist Hospital Mental Health Clinic that are referenced in the record.  

4.  After completing the above actions and any additional development deemed necessary, readjudicate the Veteran's original claim considering all evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


